Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 36-41, 43-49, 51 and 52 are pending and under examination.


Double Patenting rejections withdrawn
The rejections of claims  36-41, 43-49, 51 and 52 on the ground of nonstatutory double patenting as being unpatentable over claims 36, 38-40 and 43-50 of copending Application No. 15/845,391 are withdrawn in view of Applicant’s filing of a terminal disclaimer. 


35 USC § 103(a) rejections maintained 
The rejection of claims 36-45, 48, 49 51 and 52 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Poppel et al (Eur Urol. Suppl, 5(2):251, 2006). 
	Van Poppel disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg or 200 mg of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg.  (Abstract).  Van Poppel disclose that from Day 28 until Day 364, 100% of patients receiving maintenance doses of 160 mg, 96% of those receiving 120 mg and 92% of those receiving maintenance doses of 80 mg maintained castrate-levels at all monthly measurements.  Van Poppel disclose that PSA levels were reduced by 90% 8 weeks after initiation of therapy, by 94% after 12 weeks and by 96% after 24 weeks of treatment. 
Van Poppel disclose treating metastatic cancer patients an initial dose of 240 mg degarelix followed by monthly maintenance doses of 80 mg for 364 days. The only difference in the treatment regimen between the present claims and Van Poppel is that in the present claims the initial dose of degarelix is administered at two doses of 120 mg. As stated previously, the initial dose of degarelix of about 240 mg given as two injections of about 120 mg each would be a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. It is not clear from the Specification whether two doses of 120 mg degarelix resulted in unexpected results compared to one dose of 240 mg degarelix.
Furthermore, the Specification disclose that the starting dose was administered as two equivalent s.c. injections of 120 mg each (paragraph 110). The group then received 12 maintenance doses of 80 mg at a concentration of 20 mg/ml (80@20) as single s.c doses of degarelix every 28 days (Id). Thus, the treatment regimen recited in the present claims is broader than what was disclosed in the Specification.
The fact that various amounts of maintenance doses of degarelix were used in Van Poppel would suggest to one of skill in the art that amounts of degarelix would be a results effective variable. Furthermore, as evidenced by Van Poppel, treatment regimens of therapeutic agents would be considered to be result-effective variables that a clinician would vary to achieve optimum results.
The present  claims, as currently presented, do not require the measurement of S-ALP, only that the levels of S-ALP are decreased following the administration of degarelix at particular concentrations at different intervals . It has been interpreted that limitations such as “wherein, after 60 days of treatment, the patient's serum alkaline phosphatase (S-ALP) level is reduced by at least 50 IU/L from a baseline level, wherein the baseline level is the patient's S-ALP level prior to treatment” states the result of the active method steps of administering an initial an dosage degarelix of 240 mg given as two injections of 120 mg each and administering maintenance dose of degarelix of 80 mg given every 28 days after the previous dose of degarelix for a duration treatment. 


The rejections of claims 36-41, 43-49, 51 and 52 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Van Poppel et al (Eur Urol. Suppl, 5(2):251, 2006, cited previously) in view of Chinnaiyan et al (US 2003/0175736, published 18 September 2003) are maintained. 
Van Poppel does not disclose identifying metastatic lesions by imaging.
Chinnaiyan disclose bone and CAT scan to evaluate metastatic spread (paragraph 335).
	One of ordinary skill in the art would have been motivated to apply Chinnaiyan’s methods for identifying patients with metastatic prostate cancer to Van Poppel’s method of treating patients with prostate cancer including patients with metastatic prostate cancer because both Chinnaiyan and Van Poppel disclose treating with metastatic prostate cancer. It would have been prima facie obvious to use the methods of Chinnaiyan for identifying metastatic prostate cancer with Van Poppel’s method of treating patients with prostate cancer including patients with metastatic prostate cancer to have a method for treating a patient with metastatic prostate cancer, comprising:
administering to the patient an initial dose of degarelix of 240 mg given as two injections
of 120 mg each, and administering to the patient a maintenance dose of degarelix of 80 mg given as one injection, wherein the maintenance dose is administered approximately every 28 days after the previous dose of degarelix for a duration treatment.


The rejections of claims 36-41, 43-49, 51 and 52 under 35 U.S.C. 103(a) as being unpatentable over Gittelman et al (J Urol, 180:1986-1992, 2008) are maintained. 
Gittelman et al disclose a method of treating prostate cancer comprising administering  an initial dose of 200 mg of degarelix followed by maintenance doses of 60 or 80mg degarelix for one year that included patients with metastatic prostate cancer (page 1987; Fig 1, Table 1).  Gittleman further disclose that an initial dose of 240 mg of degarelix was superior to an initial dose of 200 mg (page 1990, 1st paragraph). Gittelman further disclose that staging can be done using bone scans (page 1987, 1st paragraph).
Gittelman disclose treating metastatic cancer patients an initial dose of 200 mg of degarelix followed by maintenance doses of 60 or 80mg degarelix for one year The only difference in the treatment regimen between the present claims and Gittelman is that in the present claims the initial dose of degarelix is administered at two doses of 120 mg, rather than one dose of 200 mg. Gittelman also disclose that an initial dose of 240 mg of degarelix was superior to an initial dose of 200 mg. Thus, the therapeutic regimen of  degarelix would be considered to be a results effective variable that a clinician would vary to achieve optimum results. As stated previously, the initial dose of degarelix of about 240 mg given as two injections of about 120 mg each would be a result effective parameter that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of ingredient amounts would have been obvious at the time of applicant's invention. It is not clear from the Specification whether two doses of 120 mg degarelix resulted in unexpected results compared to one dose of 240 mg degarelix.
Furthermore, as discussed above, the claims do not require the measurement of S-ALP, only that the levels of S-ALP are decreased. It has been interpreted that limitations such as “wherein, after 60 days of treatment, the patient's serum alkaline phosphatase (S-ALP) level is reduced by at least 50 IU/L from a baseline level, wherein the baseline level is the patient's S-ALP level prior to treatment” states the result of the active method steps for administering an initial an dosage degarelix of 240 mg given as two injections of 120 mg each and administering maintenance dose of degarelix of 80 mg given every 28 days after the previous dose of degarelix for a duration treatment. 

 	Applicant argues that none of the cited references teach or suggest the
recited dosing protocol, wherein an initial dose of degarelix of 240 mg is given as two injections of 120 mg each. Applicant argues that the Office Action alleges that the recited protocol is a "result effective parameter" that would have been arrived at by routine optimization, but there is no mention of such a dosing protocol in any of the cited references, and no scientific evidence or reasoning has been offered to show that the specific administration protocol would have been recognized in the art as a "result effective parameter" for the claimed methods of treating prostate cancer. At page
3, the Office Action asserts it would have been obvious to determine the "optimal amount of each ingredient needed to achieve the desired result," but as discussed during the interview, such an optimization of amount is not relevant to the manner of administering the initial dose. Applicant argues that as set forth in MPEP §2144.05(11l)(C), "a person of ordinary skill would not always be motivated to optimize a parameter 'if there is no evidence in the record that the prior art recognized that [that] particular parameter affected the result Here, where the cited references provide no teachings or suggestions whatsoever related to administering an initial dose of degarelix of 240 mg as two injections of 120 mg each, it cannot be said to be a matter of "routine optimization. The Office Action suggests that Applicant could provide comparative data evidencing the criticality of the recited dosing protocol. Even putting aside the impracticality of conducting a comparative clinical trial, Applicant emphasizes that the burden dose not shift to Applicant to provide evidence of unexpected results when there is no suggestion whatsoever of administering the initial 240 mg dose of degarelix as two injections of 120 mg each is a method of treatment as claimed.
Applicant argues that the recited dosing protocol is an express feature of the claims that cannot be ignored. In this regard, Applicant notes that the prescribing information for Applicant's FDA-approved degarelix product (FIRMAGON®) specifies the recited dosing protocol.
Applicant’s arguments have been considered but are not persuasive. It is noted that the rejections are based on obviousness under 35 USC §103 and not anticipation under 35 USC §102. The issue is whether it would have been obvious to administer the initial dosage of 240 mg degarelix as two doses rather than one as taught in the art. The claims do not recite whether the two initial dosages are given at the same time and/or different locations.  Van Poppel et al disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg or 200 of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg for 364 days.  Thus, Van Poppel disclose treating metastatic cancer patients using different treatment regimens of degarelix.  The fact that various amounts of initial and maintenance doses of degarelix were used in Van Poppel would suggest to one of skill in the art that amounts of degarelix would be a results effective variable. Furthermore, as evidenced by Van Poppel, treatment regimens of therapeutic agents would be considered to be result-effective variables that a clinician would vary to achieve optimum results. As stated previously, given the different degarelix treatment regimens disclosed in the art, the times and dosages of degarelix would be result effective parameters that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of treatment regimens for degarelix would have been obvious at the time of applicant's invention. It is not clear from the Specification whether two doses of 120 mg degarelix resulted in unexpected results compared to one dose of 240 mg degarelix.

In addition, Applicant further argues that  the pending claims reflect the surprising and unexpected discovery that administration of degarelix in accordance with the recited dosing protocol to patients with metastatic stage prostate cancer has a "remarkable" and long term effect on reducing serum alkaline phosphatase (S-ALP) levels. Applicant argues that  as noted in the specification, in the context of prostate cancer patients, S-ALP is an indicator for metastatic bone lesions. As discussed in the specification, the long-term reduction of serum S-ALP levels achieved by the claimed methods is indicative of better control of (e.g.,skeletal) metastases. Applicant argues that the surprising and unexpected results achieved by the claimed methods are illustrated in Figs. 1-4, which also present comparative data relative to leuprolide. 
Applicant argues that  none of the cited references teach or suggest an ability to reduce S-ALP levels in metastatic prostate cancer patients. Applicant argues that the recited reduction of serum S-ALP levels is a surprising and unexpected result that supports patentability.
Applicant believes the recited results are entitled to patentable weight. Indeed, it is a basic principle of U.S. patent law that patentability must be assessed with reference to the claimed subject matter as a whole, including the recited result. See MPEP
§ 2143.03 ("All words in a claim must be considered in judging the patentability of that claim against the prior art."). In this regard, the MPEP refers to Griffin v. Bertina, 285 F.3d 1029 (Fed. Cir. 2002), where the "wherein" clause was found to limit a
process claim "where the clause gave 'meaning and purpose to the manipulative steps,"' and Hoffer v. Microsoft Corp., 405 F.3d 1326 (Fed. Cir. 2005), where "the court held that when a "'whereby" clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention."' In Allergan v. Sandoz, 796 F.3d 1293 (Fed. Cir. 2015), the Federal Circuit affirmed the district decision that had upheld the patentability of compositions claims against an obviousness challenge, based at least in part on the unexpected results recited in "wherein" clauses.  
Applicant argues that the "wherein" clauses are not merely an "intended" result of the recited methods of treatment, but are recited results that give "meaning and purpose" to the claims and further define the claimed methods of treatment. Indeed, the wherein clauses recite surprising and unexpected results that differ in kind from any results taught or suggested by the cited references, and distinguish the claims from what could have been predicted or expected from Van Poppel or Gittelman. Once the wherein clauses are given patentable weight, a valid prima facie case of obviousness requires a reasonable expectation of success in achieving the recited results, which is not provided by the cited references.
Applicant’s arguments have been considered but are not persuasive.  The primary difference between the prior art and the present claims is that degarelix is given as an initial dose of degarelix of 240 mg given as two injections of 120 mg each compared to initial dose of degarelix of 240 mg and 200 mg as taught by the prior art. Thus, the unexpected results would be that treatment of metastatic prostate cancer with an initial dose of degarelix of 240 mg given as two injections of 120 mg each would yield superior results compared to the treatment of metastatic prostate cancer with an initial dose of degarelix of 240 mg or 200 mg given as one dose. Furthermore, an unexpected result would be that S-ALP levels were significantly reduced with the treatment of metastatic prostate cancer with an initial dose of degarelix of 240 mg given as two injections of 120 mg each compared to the treatment of metastatic prostate cancer with an initial dose of degarelix of 240 mg or 200 mg given as one dose. Given that the Specification discloses reduction of S-ALP levels at least 160 IU/L from the baseline level between day 112 and day 364 of treatment by administering an initial dose of degarelix ranging from about 160 to about 320 mg to the subject following the administering at least one maintenance dose of degarelix ranging from about 60 mg to about 160 mg to the subject, wherein the at least one maintenance dose is administered approximately 20 days to 36 days, after the previous dose of degarelix for a duration of treatment ranging from 20 days to 450 days (paragraphs 14, 15, 23, 34, 40, 74, 75) it has been interpreted that the levels of S-ALP would not be significantly different between the treatment of metastatic prostate cancer with an initial dose of degarelix of 240 mg given as two injections of 120 mg each compared to the treatment of metastatic prostate cancer with an initial dose of degarelix of 240 mg or 200 mg given as one dose. Thus, the limitation “an initial dose of degarelix of 240 mg given as two injections of 120 mg each”, that Applicant argues differs from the prior art would likely not result in any difference in S-ALP levels compared with the treatment regimen of an initial dose of degarelix of 240 mg and 200 mg as taught by the prior art. Reduction in S-ALP levels does not appear to be dependent on the initial treatment regiment of degarelix and would have been demonstrated by the treatment regimen disclosed in the art. As discussed previously, the “wherein” clause would not be considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171, 26 USPQ2d 1018, 1023 (Fed Cir. 1993) (“A ‘whereby’ clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim.”).  See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) (“A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”). The wherein clause does not further limit the present claims because S-ALP levels would be elevated when degarelix is administered at 240 mg as one dose as well as when degarelix is administered at 240 mg as two dose.    Absent unexpected results, the claims recites the results for the administration of various initial treatment regimens of degarelix.
In addition, the levels of S-ALP are not measured in the present claims.  As previously discussed with Applicant, inserting an S-ALP measuring step into the claims would obviate the rejections under 35 USC §103.

In response, to Applicant’s argument that the surprising and unexpected results achieved by the claimed methods are illustrated in Figs. 1-4, which also present comparative data relative to leuprolide, it is noted that both Van Poppel and Gittelman disclose treatment regimens of degarelix. 


Applicant also argues that Van Poppel' s study used 200 mg or 240 mg of degarelix as an initiation dose, and 80 mg, 120 mg, or 160 mg as a maintenance dose administered every 28 days. Van Poppel's treated subjects included subjects who did not have metastatic prostate cancer, with only 19% of the subjects having metastatic prostate cancer. Applicant argues that the assertion that Van Poppel discloses treating metastatic cancer patients with a 240mg/80mg protocol is not conclusively supported by Van Poppel. Moreover, Van Poppel does not separately report the results achieved in subjects with metastatic prostate cancer who were treated with a 240mg/80mg protocol. 
In response, Van Poppel disclose a method of treating prostate cancer in patients, including patients with metastatic cancer, comprising administering 240 mg or 200 mg of degarelix followed by monthly maintenance doses of 160 mg, 120 mg or 80 mg.  (Abstract).  Van Poppel disclose that from Day 28 until Day 364, 100% of patients receiving maintenance doses of 160 mg, 96% of those receiving 120 mg and 92% of those receiving maintenance doses of 80 mg maintained castrate-levels of testosterone at all monthly measurements, indicating that the treatment was effective. Not all patients had detectable metastatic prostate cancer but a significant number did have metastatic prostate cancer. 


Applicant further argues that Gittelman' s patient population included patients with metastatic stage prostate cancer but, like, Van Poppel, Gittelman does not separately report results achieved in that patient population. Applicant further argues that the Office Action cites Gittelman for disclosing that an initial dose of 240 mg of
degarelix was superior to an initial dose of 200 mg, but the cited passage of Gittelman compares the results of its study to "a previous dose finding study" that used a 240 mg starting dose and achieved a target suppression of testosterone levels in 95% of patients. Applicant argues that the "Conclusions" section of Gittelman does not suggest a 240/80 protocol, but rather indicates a need for further investigation, stating, "These results demonstrate the need for testing a higher initial dose and that 80 mg can be an adequate monthly maintenance dose."
	In response, as previously discussed, Gittelman et al disclose a method of treating prostate cancer comprising administering  an initial dose of 200 mg of degarelix followed by maintenance doses of 60 or 80mg degarelix for one year that included patients with metastatic prostate cancer and further disclose that an initial dose of 240 mg of degarelix was superior to an initial dose of 200 mg (page 1987; Fig 1, Table 1). Gittelman further disclose that  those receiving maintenance doses of 60 and 80 mg, respectively, had testosterone levels that were consistently 0.5 ng/ml or less at all monthly measurements from 1 month to 1 year, indicating that the treatment regimen of degarelix was effective.  In the Conclusion section, Gittelman stated that degarelix was well tolerated with no evidence of systemic allergic reactions and that given the disclosure that an initial dose of 240 mg of degarelix was more effective at achieving castrate testosterone levels than an initial dose of 200 mg of degarelix, higher initial doses of degarelix should be tested. However, this disclosure does not detract from the initial treatment regimen of degarelix in Gittelman, nor that an initial dosage of  240 mg degarelix should be used. Furthermore, this further supports the contention that the treatment regimen of degarelix was a results effective variable.



Summary
Claims 36-41, 43-49, 51 and 52 stand rejected. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm..  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK HALVORSON/Primary Examiner, Art Unit 1642